Citation Nr: 1526719	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  09-46 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) or depression.

2.  Entitlement to service connection for melanoma, to include as due to Agent Orange exposure.  

3.  Entitlement to service connection for lymphedema, to include as associated with PTSD.

4.  Entitlement to service connection for gout, bilateral lower extremities.

5.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues on appeal are more accurately stated as set forth on the title page of this decision.  Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000).  In May 2006 and April 2007 claims, the Veteran also sought service connection for a cardiovascular disorder as due to exposure to Agent Orange (herbicides).  Service connection for ischemic heart disease and an award of TDIU were granted in September 2011.  The Veteran did not disagree with any aspect of those benefits awards, and those issues are not before the Board for appellate review.

The Veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in July 2014 at the RO in Phoenix, Arizona.  The transcript of that hearing is associated with the Veteran's electronic Virtual VA file.  

The Veteran's claims file, which is wholly electronic (Virtual VA and eFolder documents on the Veterans Benefits Management System) has been reviewed prior to preparation of the decision below. 
FINDINGS OF FACT

1.  The Veteran's statements and testimony that, as a radio operator in the Marines with a transport battalion, he accompanied supply convoys, and that those convoys were the target of hostile fire, are credible.

2.  VA treatment records establish that some VA providers concluded that the Veteran did meet the criteria for assignment of a diagnosis of PTSD, and some VA providers concluded that the Veteran had a longstanding acquired psychiatric disorder before he developed current medical problems, and the favorable evidence is in equipoise with the unfavorable evidence regarding the etiology of a current acquired psychiatric disorder.
 
3.  At a July 2014 Travel Board hearing, and prior to the promulgation of a decision, the Veteran requested withdrawal of the issues of service connection for melanoma, lymphedema, gout, and sleep apnea.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression, are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

2.  The criteria for withdrawal of the Veteran's Substantive Appeal on the issues of service connection for melanoma, lymphedema, gout, and sleep apnea are met.  38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 2006 and in April 2007, VA received formal claims for service connection for PTSD, in addition to other claims.  

The Veteran served in Vietnam.  He was a radio operator for a motor transportation battalion.  His statements that he rode with convoys, providing communication support, are credible, as are his reports that there was sniper fire along the convoy routes.  The RO determined that there was insufficient information to corroborate the Veteran's assertion that he served in combat, since he received no combat award.  The RO did not request unit historical information or request historical information about the larger military unit to which the Veteran was assigned, nor was information about activities in the location to which the Veteran was assigned or the described convoy routes.   

VA outpatient treatment records dated in 2005 reflect that the veteran sought treatment for symptoms for which a diagnosis of "anxiety state" was assigned in August 2005.  A diagnosis of PTSD was assigned in September 2005 and thereafter.  February 2006 evaluation revealed that the veteran met the criteria for PTSD under the PTSD Checklist, Military Version, and under the Los Angeles Symptom Checklist, had a moderate amount of depression on the Beck Depression Inventory, but his score on the Mississippi Scale for Combat-Related PTSD was below the threshold considered to be diagnostic of PTSD.  Providers noted that the Veteran met some, but not all, criteria for a diagnosis of PTSD.

In May 2006, the Veteran submitted written claims for service connection for 5 disabilities, including PTSD.  See May 14, 2006 Statement in Support of Claim (listed in eFolder documents as received May 31, 2006). 

The veteran was referred to a PTSD class, and participated in that class through June 2006.  After completing the PTSD class program, the Veteran began attending an anger management class.  He was hospitalized for medical treatment before he could complete that class.

In March 2007, the veteran requested evaluation of symptoms he attributed to depression and PTSD.  The veteran reported such symptoms as a heightened startle reflex, hypervigilance, occasional flashbacks.  The provider described the veteran as having a normal affect, normal verbal communications and speech, and good insight and judgment.  The veteran had no suicidal ideation. His thought processes were logical and goal-directed.  The provider did not assign a GAF score.  A diagnosis of depressive disorder secondary to health concerns, loss of function, and loss of employment/income was assigned.  It was also noted that the veteran had some symptoms of PTSD, although he did not appear to meet the full criteria for assignment of a diagnosis of PTSD.

In May 2007, a diagnosis of depressive disorder, in partial remission, was assigned, and the provider noted that PTSD should be ruled out.  

VA outpatient treatment records dated in January 2008 to May 2008 reflect that the veteran was referred for evaluation of depression.  The provider who treated the Veteran in January 2008 noted that initial evaluations were consistent with mild PTSD.  The provider discussed the Veteran's background, his marriages (four), frequent job changes, and noted the Veteran's combat service.  The provider noted that a pattern of depression had been present for many years, since the Veteran, now 61, was in his thirties.  The provider assigned a diagnosis of PTSD and a diagnosis of long-standing recurrent, chronic moderate major depression.  The provider assigned a current GAF score of 51, and a GAF score of 60 as the highest in the past year.  

In a March 2008 rating decision, the RO noted that a diagnosis of PTSD had been assigned, but declined to grant service connection for PTSD, as no stressor had been verified, nor did the Veteran's DD Form 214 reflect that he received any award denoting combat.  

In February 2008, the Social Security Administration (SSA) awarded the Veteran disability benefits, primarily based on several cardiovascular disorders, gout, lymphedema, sleep apnea, knee pain, and kidney disease.  The SSA records state that the Veteran had been treated for minor mental health concerns.  

VA outpatient treatment records dated from July 2008 to July 2009 reflect that the mental health providers continued to assign two diagnoses, PTSD and depression.  The staff psychiatrist assigned GAF scores of 53 during that period.  The mental health provider noted that the Veteran's depression was under control, but the Veteran continued to believe that someone was likely to make him a target.  

In August 2009, the provider opined that the Veteran's symptoms of PTSD "are complicated by multiple medical problems and chronic pain."  The provider stated that the Veteran's symptoms "are disabling and are unlikely to improve for the remainder of his life." The provider planned to continue the Veteran's medication therapy (bupropion) and recommended that the Veteran continue in the CBT (combat) group therapy.  The records of a private August 2009 hospital admission for treatment of cardiovascular treatment reflects the Veteran's past medical history of PTSD.   

In January 2013, the Veteran was afforded VA psychiatric evaluation.  The examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD.  In particular, the examiner opined that the level of symptoms related to PTSD that the Veteran reported was a "subclinical" level.  The examiner noted that the Veteran had a second Axis I diagnosis, depression.  The examiner concluded that the Veteran's "mild" depression was due to the Veteran's numerous and severe medical problems.  

The examiner also noted that events to which the Veteran was exposed in service were sufficient to serve as stressors, but the Veteran stated that he did not "live in fear" for his life, although he was aware that there were people who wanted to kill him and people around him were getting killed.  Because the Veteran did not meet this criterion, the examiner declined to assign a diagnosis of PTSD.  The examiner also stated that the Veteran had mild depression related to his chronic health problems.  

At hiis July 2014 Travel Board hearing, the Veteran testified that, as a radio operator, he was sent on convoys, and those convoys were fired on at times.  He testified that sometimes the convoys would draw enemy fire even when going through "friendly" areas, and in those areas, they were unable to return fire.  The Veteran also testified that he had hoped to adopt two orphans he became friendly with, but that the boys were killed before he could get any type of legal authorization to remove them to a safe place.  

In order to establish service connection for an acquired psychiatric disorder as PTSD, the evidence of record must include a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) , a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).  A diagnosis of a mental disorder must conform to the American Psychiatric Association, Diagnostic and Statistical Manual, Fourth Edition (DSM-IV) (1994).  38 C.F.R. § 4.125(a) (2014).

As set forth in the DSM-IV, a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror. 

For VA purposes, fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Here, the Veteran has described a number of stressors from his service in Vietnam.  In particular, he described incidents in which the convoy he was with was the target of small arms fire when passing through locations in which the convoy was forbidden to return fire.  He also recalled that two Vietnamese orphans he had befriended were filled.  

Based on the evidence of record, service connection should be granted for this claim.  As an initial matter, the Board notes that all official information of record is consistent with the Veteran's accounts of the circumstances of his service.  During the pendency of this claim, the provisions of 38 C.F.R. § 3.304(f) were revised to include the definition of "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f) (as in effect from Oct. 29, 2008 to July 12, 2010) and 38 C.F.R. § 3.304(f)(3) (as in effect from July 13, 2010).  

The RO initially adjudicated the claim under less favorable provisions effective from May 2005 to October 2008.  However, the RO addressed only the 2013 VA examination report under the revised regulation, and did not discuss whether the revision of the regulation changes the interpretation of the evidence prior to 2013.  

As there is no evidence to the contrary, the Veteran's statements regarding his exposure to small arms fire and mortar fire may be accepted without corroboration.  38 C.F.R. § 3.304(d), (f) (2014); West v. Brown, 7 Vet. App. 70 (1994).  Some providers noted that the Veteran met the criteria for assignment of a diagnosis of PTSD, but that diagnosis could not be assigned because no stressor events were corroborated.  The examiner who conducted the 2013 VA examination apparently accepted the Veteran's statement that he "did not live in fear" at face value, without addressing whether that statement was consistent with the prior evidence of record. 

The Board notes that the examiner who conducted 2013 VA psychiatric examination concluded that the Veteran did not meet the full criteria for a diagnosis of PTSD because the Veteran denied that he feared for his life while stationed in Vietnam.  The Veteran's denial of "fear of hostile military activity" during the VA examination contrasts with the Veteran's testimony at his Travel Board hearing.  The Veteran testified that he felt his life was in danger.  The Board finds that there is a distinction, from the point of view of the Veteran, between saying to the examiner that he "did not live in fear," and statement to the Board that he did fear for his life.  The Board finds that the Veteran's statements during the VA examination may fairly be interpreted as showing that the Veteran experienced, witness, or was confronted with events or circumstances that "involved actual or threatened death."  See 38 C.F.R. § 3.304(f)(3).  The Veteran's testimony that the convoys sometimes were subject to hostile fire when in areas where they were not authorized to return fire may be fairly be interpreted as a statement that there were circumstances in which the Veteran was threatened and felt helpless.

The report of the 2013 VA examination is somewhat unfavorable to the Veteran's claim, since the examiner concluded that a diagnosis of PTSD could not be assigned because the Veteran stated he did not "live in fear" during service.  There are additional unfavorable opinions, those that state that the Veteran's current depression is linked to the onset of deterioration of his health and inability to return to work.  

In contrast, there are favorable opinions which assign a diagnosis of PTSD, particularly the opinions provided by RK, MD, the Veteran's treating VA staff psychiatrist for a lengthy period.  There are also VA treatment records showing that the Veteran developed long-standing, chronic, recurrent depression before he experienced deterioration of his health.  Such opinion is favorable to the Veteran's claim.  The Board does not give greater weight to the unfavorable opinions and 2013 unfavorable VA examination report than the multiple favorable opinions.  The balance of favorable and unfavorable evidence is in relative equipoise.  Since the evidence for and against the Veteran's claim is in relative equipoise, service connection for an acquired psychiatric disability may be granted.

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

At a Travel Board hearing before the undersigned Veterans Law Judge in July 2014, the Veteran, with the assistance of his representative, withdrew from consideration on appeal the issues of entitlement to service connection for melanoma, lymphedema, gout, and sleep apnea.  As the Veteran has withdrawn his appeals as to those claims for service connection at his Travel Board hearing, and the transcript of the Travel Board hearing is now electronically attached to the claims file, there remain no allegations of errors of fact or law for consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review appeals for service connection for melanoma, lymphedema, gout, and sleep apnea, and these issues are dismissed without prejudice.

Duty to assist

Because the above decision on the claim for service connection for an acquired psychiatric disability is favorable to the Veteran, no further discussion of the duty to notify or assist is required as to that claim.  The duties to assist and notify are not applicable to the Veteran's withdrawal of his claims for service connection, since the Board has no jurisdiction top decide those claims.  No further discussion of either duty is required.  


ORDER

The appeal for service connection for an acquired psychiatric disability, variously characterized as PTSD or as major depression or depressive disorder, is granted; the appeal is granted to this extent only.

The claims for service connection for melanoma, lymphedema, gout, and sleep apnea, are withdrawn, without prejudice to the Veteran.



______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


